Citation Nr: 1043881	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  10-10 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected PTSD, to include 
on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk


INTRODUCTION

The Veteran served on active duty from January 1967 to January 
1970.

These matters are before the Board of Veterans' Appeals (Board) 
on appeal from a September 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

Because the appeal involves disagreement with the initial rating 
assigned following the grant of service connection for PTSD, the 
Board has characterized this matter in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for increased 
ratings for already service-connected disability).  

The record here raises the question of whether the Veteran is 
unemployable as a result of his service-connected PTSD.  Thus, 
the issue of entitlement to TDIU is deemed to be a component of 
the instant appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  
Accordingly, the issues are as characterized on the title page of 
this decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claims on appeal is warranted.

The Veteran was afforded a VA contract examination in June 2008.  
He reported an employment history of only one past job of any 
significant duration, in which he delivered papers in relative 
isolation.  Following that job, the Veteran has been unable to 
obtain or maintain permanent employment.  He reported working odd 
jobs for people and indicated that he sometimes worked at flea 
markets.  The examiner stated that the Veteran's PTSD symptoms 
have seriously compromised his ability to work for many years.  

The Board notes that, under the applicable criteria, total 
disability ratings for compensation based upon individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation as 
a result of a single service-connected disability ratable at 60 
percent or more, or as a result of two or more disabilities, 
provided at least one disability is ratable at 40 percent or more 
and there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  See 38 
C.F.R. §§ 3.340, 3.341, 4.16(a) (2010).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated totally 
disabled.  Therefore, rating boards should submit to the 
Director, Compensation and Pension Service, for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to meet 
the percentage standards in 38 C.F.R. § 4.16(a).  38 C.F.R. § 
4.16(b).

The Veteran's lone service-connected disability is PTSD, for 
which a 50 percent rating has been assigned.  Consequently, the 
percentage requirement of 4.16(a) has not been met.  However, as 
noted, entitlement to a TDIU, on an extra-schedular basis, per 38 
C.F.R. § 4.16(b), may nonetheless be established, if the Veteran 
is shown to be unemployable by reason of his service-connected 
disability.

In a September 2010 memorandum submitted by the Veteran's 
representative, it was noted that the Veteran is not gainfully 
employed and has been performing odd jobs that only provide 
sporadic and limited income.

Given the assertions of the Veteran and his representative, and 
the medical opinion indicating that his ability to work is 
seriously compromised due to his PTSD, the claim for a TDIU is 
essentially a component of the claim for a higher rating for 
PTSD.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  See also 
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (holding 
that where a veteran submits evidence of a medical disability, 
makes a claim for the highest rating possible, and submits 
evidence of unemployability, the requirement in 38 C.F.R. § 
3.155(a) that an informal claim "identify the benefit sought" 
has been satisfied and VA must consider whether the veteran is 
entitled to a TDIU).

The Board notes that, although raised by the record, the RO has 
not adjudicated a claim for TDIU, to include on an extra-
schedular basis pursuant to 38 C.F.R. § 4.16(b).  Under these 
circumstances-to include the medical evidence suggesting 
unemployability-the RO should, after giving the Veteran an 
opportunity to file a formal claim for a TDIU, and completing the 
other actions noted below, adjudicate the matter of the Veteran's 
entitlement to a TDIU, to include on an extra-schedular basis 
pursuant to 38 C.F.R. § 4.16(b), in the first instance, to avoid 
prejudice to the Veteran.  See e.g., Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).  

Additionally, while the September 2008 VA contract psychologist 
noted that the Veteran's PTSD symptoms seriously compromised his 
ability to work, that examiner did not offer an opinion as to 
whether or not the Veteran was unemployable due solely to his 
service-connected PTSD.  Thus, an examination should be arranged 
to determine the current level of severity with respect to the 
Veteran's PTSD and to obtain an opinion as to the question of 
employability. 

The Board notes that the record appears to indicate that the 
Veteran is receiving treatment for his PTSD from the VA Medical 
Center (VAMC) in Palo Alto, California.  The record currently 
includes VAMC records from July 2008 through January 2010.  Thus, 
any outstanding VA medical records should be obtained.  See 
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the material 
could be determinative of the claim).



Accordingly, the case is REMANDED for the following action:

1.  Furnish to the Veteran a VA Form 21-8940, 
to enable him to file a formal application 
for a TDIU due to PTSD.  

2.  Obtain any ongoing mental health records 
from the VAMC in Palo Alto, California dating 
from January 2010.

3.  Issue to the Veteran and his 
representative an appropriate notice letter 
explaining how to establish entitlement to a 
TDIU, to include on an extra-schedular basis.  

Additionally, the RO should inform the 
Veteran that he may submit additional 
evidence and/or authorization for the RO to 
obtain mental health records, including 
records from the Vet Center in San Jose, 
California. 

4.  After all records and/or responses 
received from each contacted entity have been 
associated with the claims file, or, a 
reasonable time period for the Veteran's 
response has expired, arrange for the Veteran 
to undergo a VA examination, by a 
psychologist or psychiatrist, at a VA medical 
facility.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the 
psychologist or psychiatrist designated 
to examine the Veteran, and a report of 
the examination should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
necessary tests and studies should be 
accomplished (with all findings made 
available to the examiner prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

The examiner should render an opinion, based 
upon review of the record and consistent with 
sound medical principles, as to whether it is 
at least as likely as not (i.e., there is 
a 50 percent or greater probability) that the 
Veteran's service-connected PTSD, alone, 
renders him unable to obtain or retain 
substantially gainful employment.  In 
rendering the requested opinion, the 
physician should specifically consider and 
discuss the June 2008 VA contract examination 
report.

The examiner should set forth all examination 
findings, along with complete rationale for 
the conclusions reached, in a printed 
(typewritten) report.  All opinions should be 
accompanied by a clear rationale consistent 
with the evidence of record.  If the examiner 
cannot respond without resorting to 
speculation, he should explain why a response 
would be speculative.

5.  After the above examination is conducted, 
consider whether referral for extra-schedular 
evaluation under 38 C.F.R. § 4.16(b) is 
appropriate (i.e., consider whether the 
evidence suggests that the Veteran is 
precluded from securing or following a 
substantially gainful occupation as a result 
of service-connected PTSD and the Veteran 
does not meet the percentage thresholds as 
set forth under 38 C.F.R. § 4.16(a)).

6.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  Stegall v. West, 11 Vet. App. 
268 (1998).

7.  After completing the requested actions, 
readjudicate the claims of entitlement to an 
initial rating in excess of 50 percent for 
PTSD and entitlement to a TDIU, to include on 
an extra-schedular basis pursuant to 38 
C.F.R. § 4.16(b), in light of all pertinent 
evidence and legal authority.  The RO's 
adjudication of the claim for a higher 
initial rating should include consideration 
of whether "staged" rating of the Veteran's 
disability, pursuant to Fenderson (cited to 
above) is appropriate.  Thereafter, the case 
should be returned to the Board for appellate 
review, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002) only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


